Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00749-CV

                      IN THE INTEREST OF C.G. and B.G., Children

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-06759
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

       We withdraw our opinion and judgment dated June 4, 2014. In accordance with this court’s
opinion of this date, (1) the trial court’s “Order Modifying Parent-Child Relationship” is
REVERSED; (2) judgment is RENDERED that Shaun Gifford’s “Petition to Modify Parent-Child
Relationship” is DENIED; and (3) the trial court’s “Order Holding [Loretta DiDonato] in
Contempt and Granting Judgment for Child Support Arrearage and Attorney’s Fees” is
AFFIRMED.

       Costs of appeal are assessed against the party that incurred them.

       SIGNED August 13, 2014.


                                                _____________________________
                                                Sandee Bryan Marion, Justice